 



SUBSCRIPTION # _____

 

JAMESON STANFORD RESOURCES CORPORATION   Subscription Agreement

 

SUBSCRIPTION AGREEMENT FOR U.S. RESIDENTS

 

The undersigned “Subscriber”, on the terms and conditions herein set forth,
hereby irrevocable submits this subscription agreement (the “Subscription
Agreement”) to JAMESON STANFORD RESOURCES CORPORATION, a Nevada corporation (the
“Company”), in connection with a private placement by the Company (the
“Offering”) of $1,000,000 principal amount of its 12% Convertible Redeemable
Promissory Note (the “Series B Note”) and warrants to purchase 1,000,000 shares
of the Company’s Common Stock at an exercise price of $1.00 per share for a
period of two years after their issuance (the “Warrants”), as described in the
Series B Note and Warrants attached to this Subscription Agreement.

 

1. Subscription for the Purchase of Series B Notes and Warrants.

 

THE UNDERSIGNED hereby subscribes to purchase $500,000 principal amount of the
Company’s 12% Convertible Redeemable Promissory Notes (the “Series B Notes”) and
500,000 Warrants being offered by JAMESON STANFORD RESOURCES CORPORATION, a
Nevada corporation (the “Company”). In this regard, wire instructions have been
prepared to send $500,000.

 

Please make the check payable to:

 

JAMESON STANFORD RESOURCES CORPORATION

In Memo: Jameson Stanford Resources Corp. Series B Note and Warrant Offering

 

Send the check along with the signed subscription agreement and Consent and
Joinder to Operating Agreement.

 

JAMESON STANFORD RESOURCES CORPORATION

2300 W. Sahara Avenue, Suite 800

Las Vegas, NV 89102

 

Whereas, the undersigned in connection with its purchase warrants and represents
to the Company the following:




The Company’s private placement of the Series B Notes and Warrants is being made
to “accredited” investors within the meaning of Rule 506 of Regulation D
promulgated by the Securities Exchange Commission under the Securities Act of
1933, as amended (the “Securities Act”).

 

1.2 Offer to Purchase. Subscriber hereby irrevocably offers to purchase the
Series B Notes and Warrants and tenders, herewith, the total price noted above
payable to the order of JAMESON STANFORD RESOURCES CORPORATION. Subscriber
recognizes and agrees that (i) this subscription is irrevocable and, if
Subscriber is a natural person, shall survive Subscriber’s death, disability or
other incapacity, and (ii) the Company has complete discretion to accept or to
reject this Subscription Agreement in its entirety and shall have no liability
for any rejection of this Subscription Agreement. This Subscription Agreement
shall be deemed to be accepted by the Company only when the it is executed by
the Company.

 

1.3 Effect of Acceptance. Subscriber hereby acknowledges and agrees that on the
Company’s acceptance of this Subscription Agreement, it shall become a binding
and fully enforceable agreement between the Company and the Subscriber. As a
result, on acceptance by the Company of this Subscription Agreement, Subscriber
will become the record and beneficial holder of the Series B Notes and Warrants
and the Company will be entitled to the purchase price of the Series B Notes and
Warrants.

 

- 1 -

 

 

2. Representation as to Investor Status.

 

2.1 Accredited Investor. In order for the Company to sell the Series B Notes and
Warrants in conformance with state and federal securities laws, the following
information must be obtained regarding Subscriber’s investor status. Please
initial each item applicable to you as an investor in the Company.

 

/s/eb_ (a) A natural person whose net worth, either individually or jointly with
such person’s spouse, at the time of Subscriber’s purchase, exceeds $1,000,000;

 

/s/eb_ (b) A natural person who had an individual income in excess of $200,000,
or joint income with that person’s spouse in excess of $300,000, in each of the
two most recent years and reasonably expects to reach the same income level in
the current year;

 

_____ (c) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity;

 

_____ (d) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

 

_____ (e) An insurance company as defined in section 2(13) of the Exchange Act;

 

_____ (f) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

_____ (g) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

_____ (h) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state, or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

_____ (i) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

_____ (j) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

_____ (k) An organization described in Section 501(c)(3) of the Internal Revenue
Code, or a corporation, business trust or partnership, not formed for the
specific purpose of acquiring Series B Notes and Warrants, with total assets in
excess of $5,000,000;

 

_____ (l) A director or executive officer of the Company;

 

_____ (m) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring Series B Notes and Warrants, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;

 

_____ (n) An entity in which all of the equity owners qualify under any of the
above subparagraphs.

 

_____ (o) Subscriber does not qualify under any of the investor categories set
forth in (a) through (l) above.

 

- 2 -

 

 

2.2 Net Worth. The term “net worth” means the excess of total assets over total
liabilities (including personal and real property, but excluding the estimated
fair market value of a person’s primary home).

 

2.3 Income. In determining individual “income,” Subscriber should add to
Subscriber’s individual taxable adjusted gross income (exclusive of any spousal
income) any amounts attributable to tax exempt income received, losses claimed
as a limited partner in any limited partnership, deductions claimed for
depletion, contributions to an IRA or Keogh retirement plan, alimony payments,
and any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income.

 

2.4 Type of Subscriber. Indicate the form of entity of Subscriber:

 

  [X]   Individual [  ]   Limited Partnership     [  ]   Corporation
[  ]   General Partnership     [  ]   Revocable Trust       [  ]   Other Type of
Trust (indicate type):       [  ]   Other (indicate form of organization):    

 

(a) If Subscriber is not an individual, indicate the approximate date Subscriber
entity was formed: _____________________.

 

(b) If Subscriber is not an individual, initial the line below which correctly
describes the application of the following statement to Subscriber’s situation:
Subscriber (i) was not organized or reorganized for the specific purpose of
acquiring the Series B Notes and Warrants and (ii) has made investments prior to
the date hereof, and each beneficial owner thereof has and will share in the
investment in proportion to his or her ownership interest in Subscriber.

 

[  ]   True

[  ]   False

 

If the “False” box is checked, each person participating in the entity will be
required to fill out a Subscription Agreement.

 

2.5 Other Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to the Company as follows:

 

(a) The Series B Notes and Warrants are being acquired for Subscriber’s own
account for investment, with no intention by Subscriber to distribute or sell
any portion thereof within the meaning of the Securities Act, and will not be
transferred by Subscriber in violation of the Securities Act or the then
applicable rules or regulations thereunder. No one other than Subscriber has any
interest in or any right to acquire the Series B Notes and Warrants. Subscriber
understands and acknowledges that the Company will have no obligation to
recognize the ownership, beneficial or otherwise, of the Series B Notes and
Warrants by anyone but Subscriber.

 

(b) Subscriber’s financial condition is such that Subscriber is able to bear the
risk of holding the Series B Notes and Warrants that Subscriber may acquire
pursuant to this Agreement, for an indefinite period of time, and the risk of
loss of Subscriber’s entire investment in the Company.

 

- 3 -

 

 

(c) Subscriber has received, has read and understood and is familiar with this
Subscription Agreement, the Series B Notes and the Warrants.

 

(d) Subscriber has been furnished with all documents and materials relating to
the business, finances and operations of the Company and its subsidiaries and
information that Subscriber requested and deemed material to making an informed
investment decision regarding its purchase of the Series B Notes and Warrants.
Subscriber has been afforded the opportunity to review such documents and
materials and the information contained therein. Subscriber has been afforded
the opportunity to ask questions of the Company and its management. Subscriber
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s and its
subsidiaries’ business and prospects which the Company believes to be material,
but were not necessarily a thorough or exhaustive description, and except as
expressly set forth in this Subscription Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company
and its subsidiaries, which projections may not be realized, may be based on
assumptions which may not be correct and may be subject to numerous factors
beyond the Company’s and its subsidiaries’ control. Additionally, Subscriber
understands and represents that he is purchasing the Series B Notes and Warrants
notwithstanding the fact that the Company and its subsidiaries, if any, may
disclose in the future certain material information Subscriber has not received,
including the financial results of the Company and its subsidiaries for their
current fiscal quarters. Neither such inquiries nor any other due diligence
investigations conducted by such Subscriber shall modify, amend or affect such
Subscriber’s right to rely on the Company’s representations and warranties, if
any, contained in this Subscription Agreement. Subscriber has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Series B
Notes and Warrants.

 

(e) No representations or warranties have been made to Subscriber by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Subscription Agreement, the Series B Note or the
Warrant.

 

(f) Subscriber has investigated the acquisition of the Series B Notes and
Warrants to the extent Subscriber deemed necessary or desirable and the Company
has provided Subscriber with any reasonable assistance Subscriber has requested
in connection therewith.

 

(g) Subscriber, either personally, or together with his advisors (other than any
securities broker/dealers who may receive compensation from the sale of any of
the Series B Notes and Warrants), has such knowledge and experience in financial
and business matters that Subscriber is capable of evaluating the merits and
risks of purchasing the Series B Notes and Warrants and of making an informed
investment decision with respect thereto.

 

(h) Subscriber is aware that Subscriber’s rights to transfer the Series B Notes
and Warrants are restricted by the Securities Act and applicable state
securities laws, and Subscriber will not offer for sale, sell or otherwise
transfer the Series B Notes and Warrants without registration under the
Securities Act and qualification under the securities laws of all applicable
states, unless such sale would be exempt therefrom.

 

(i) Subscriber understands and agrees that the Series B Notes and Warrants it
acquires have not been registered under the Securities Act or any state
securities act in reliance on exemptions therefrom and that the Company has no
obligation to register any of the Series B Notes and Warrants offered by the
Company as set forth in the Memorandum. Subscriber further acknowledges that
Subscriber is purchasing the Series B Notes and Warrants after having been
provided with the Memorandum.

 

(j) The Subscriber has had an opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the terms and conditions
of this investment and all such questions have been answered to the full
satisfaction of the undersigned. Subscriber understands that no person other
than the Company has been authorized to make any representation and if made,
such representation may not be relied on unless it is made in writing and signed
by the Company. The Company has not, however, rendered any investment advice to
the undersigned with respect to the suitability.

 

- 4 -

 

 

(k) Subscriber understands that the certificates or other instruments
representing the Series B Notes, Warrants and shares of common stock upon
conversion of the Series B Notes or exercise of the Warrants (the “Securities”)
shall bear a restrictive legend in substantially the following form (and a stop
transfer order may be placed against transfer of such stock certificates):

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.

 

(l) Subscriber also acknowledges and agrees to the following:

 

(i) an investment in the Series B Notes and Warrants is speculative and involves
a high degree of risk of loss of the entire investment in the Company; and

 

(ii) there is no assurance that a public market for the Securities will be
available and that, as a result, Subscriber may not be able to liquidate
Subscriber’s investment in the Securities should a need arise to do so.

 

(m) Subscriber is not dependent for liquidity on any of the amounts Subscriber
is investing in the Series B Notes and Warrants.

 

(n) Subscriber’s address set forth below is his or her correct residence
address.

 

(o) Subscriber has full power and authority to make the representations referred
to herein, to purchase the Series B Notes and Warrants and to execute and
deliver this Subscription Agreement.

 

(p) Subscriber understands that the foregoing representations and warranties are
to be relied upon by the Company as a basis for the exemptions from registration
and qualification of the sale of the Series B Notes and Warrants under the
federal and state securities laws and for other purposes.

 

(q) Subscriber has been advised that the Company files reports with the U.S.
Securities and Exchange Commission (the “SEC”) in accordance with the Securities
Exchange Act of the 1934, as amended, including, without limitation, its Annual
Report on Form 10-K filed with the SEC on April 16, 2013 (the “form 10-k) and
its other reports as filed with the SEC, all of which are incorporated herein.
The audited financial statements of the Company and its wholly owned subsidiary
Bolcán Mining Corporation (“Bolcán”) as of the years ended December 31, 2012 and
2011 are included in our Form 10-K and are incorporated herein by reference.

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall survive such date. If any of the above representations and
warranties shall cease to be true and accurate prior to the acceptance of this
Subscription Agreement, Subscriber shall give prompt notice of such fact to the
Company by telegram, or facsimile or e-mail, specifying which representations
and warranties are not true and accurate and the reasons therefor.

 

3. Indemnification. Subscriber acknowledges that Subscriber understands the
meaning and legal consequences of the representations and warranties made by
Subscriber herein, and that the Company is relying on such representations and
warranties in making the determination to accept or reject this Subscription
Agreement. Subscriber hereby agrees to indemnify and hold harmless the Company
and each employee and agent thereof from and against any and all losses, damages
or liabilities due to or arising out of a breach of any representation or
warranty of Subscriber contained in this Subscription Agreement.

 

- 5 -



 

 

4. Transferability. Subscriber agrees not to transfer or assign this
Subscription Agreement, or any interest herein, and further agrees that the
assignment and transferability of the Series B Notes and Warrants acquired
pursuant hereto shall be made only in accordance with applicable federal and
state securities laws.

 

5. Termination of Agreement; Return of Funds. In the event that, for any reason,
this Subscription Agreement is rejected in its entirety by the Company, this
Subscription Agreement shall be null and void and of no further force and
effect, and no party shall have any rights against any other party hereunder. In
the event that the Company rejects this Subscription Agreement, the Company
shall promptly return or cause to be returned to Subscriber any money tendered
hereunder without interest or deduction.

 

6. Notices. All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, or delivered by, facsimile or e-mail
to Subscriber at the address set forth below and to the Company at the address
set forth on the first page of this Agreement, or at such other place as the
Company may designate by written notice to Subscriber.

 

7. Amendments. Neither this Subscription Agreement nor any term hereof may be
changed, waived, discharged or terminated except in a writing signed by
Subscriber and the Company.

 

8. Governing Law. This Subscription Agreement and all amendments hereto shall be
governed by and construed in accordance with the laws of the State of Nevada.

 

9. Headings. The headings in this Subscription Agreement are for convenience of
reference, and shall not by themselves determine the meaning of this
Subscription Agreement or of any part hereof.

 

[remainder of page intentionally left blank]

 

- 6 -

 

 

INDIVIDUALS

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: October 13, 2013.

 

  Signature(s): /s/ Edward F. Brogan                             Name (Please
Print):               Residence Address:                       Phone Number:
(             )                  -             Cellular Number: (             )
                 -             Social Security Number:               Email
address:                                        @  

 

  ACCEPTANCE       JAMESON STANFORD RESOURCES CORPORATION   a Nevada corporation
      Date: October 18, 2013             By: /s/ Michael Stanford     Michael
Stanford, CEO

  

- 7 -

 

 

CORPORATIONS, PARTNERSHIPS, TRUSTS OR OTHER ENTITIES

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: _____________, 2013.

 

  Name of Purchaser (Please Print):               By:                 Name
(Please Print):       Title               Address:                       Phone
Number: (             )                  -             Cellular Number:
(             )                  -             Taxpayer ID Number:              
Email address:                                        @  



  ACCEPTANCE       JAMESON STANFORD RESOURCES CORPORATION   a Nevada corporation
      Date:                              , 2013       By: /s/ Michael Stanford  
  Michael Stanford, CEO



- 8 -

 



INVESTMENT LETTER

 

JAMESON STANFORD RESOURCES CORPORATION

2300 W. Sahara Avenue, Suite 800

Las Vegas, NV 89102

 

Re: Subscription Agreement for Jameson Stanford Resources Corporation’s 12%
Convertible Redeemable Promissory Notes (the “Series B Notes”) and Common Stock
Purchase Warrants (the “Warrants”)

 

Dear Sirs:

 

I hereby certify and warrant that I am acquiring $500,000 Series B Notes and
Warrants in JAMESON STANFORD RESOURCES CORPORATION (the “Company”) for my own
account and for investment purposes. I represent and warrant that I am able to
bear the economic risks of this investment and that I do not have any reason to
anticipate any change in my circumstances, financial or otherwise, nor any other
particular occasion or event which should cause me to sell or distribute, or
necessitate or require my sale or distribution of said Series B Notes and
Warrants. No one other than me has any beneficial interest in said Series B
Notes and Warrants.

 

I agree that I will in no event sell or distribute any of said Series B Notes
and Warrants (including the Common Stock and Warrants which are a part thereof)
unless in the opinion of the Company’s counsel such Series B Notes and Warrants
(including the Common Stock and Warrants which are a part thereof) may be
legally sold following registration under the Securities Act of 1933, as
amended.

 

I am fully aware that said Series B Notes and Warrants are being offered and
sold by the Company in reliance on the exemption provided for by Rule 506 of
Regulation D and/or Section 4(a)(2) of the Securities Act of 1933, as amended,
which exempts the sale of Series B Notes and Warrants by an issuer where no
public offering is involved, and on my certification and warranties herein and
the truth and accuracy of said statement.

 

I acknowledge by my execution that I have been given access to your books,
records and properties, and have had the opportunity to inspect, to my full and
complete satisfaction prior to the purchase of the Series B Notes and Warrants,
and that I have been informed as to the Company’s intended use of the funds
shall cover certain accounting and legal expenses. I represent and warrant that
because of my experience in business and investments, I am competent to make an
informed investment decision with respect thereto on the basis of my inspection
of the Company’s records and my questioning of its officers.

 

I further certify that my domicile is located at the following address:
____________________________________

 

  Very truly yours,       /s/ Edward F. Brogan   Investor Signature       Date:
October 13, 2013

 

- 9 -

 



